All the achievements of the United Nations have one thing in common — respect for rules and principles. As much as we need those principles today, we also need trust and responsibility. And the best way to build trust is to respect the rules and to live and act by them, because we can then predict how we behave and be prepared when the unexpected happens. For me, mutual trust is the invisible silver lining that holds our societies together. Today I see two major challenges in that regard.
First, we do not respect the rules and principles. As a lawyer and a long-term activist in the field of justice, I cannot ignore the fact that many of these rules and principles are under immense pressure, including through dangerous efforts to twist or break them. That is why it is important to remind ourselves that if one country takes away territory from another, that must be called occupation and not mistaken for peacemaking. Suppressing the human rights of minorities must not be confused with fighting against extremism. Spreading hate or false propaganda cannot be called freedom of speech; and using chemical weapons against innocent citizens cannot be justified as fighting against terrorism. These and many other examples are the reason for having a strong United Nations as a guardian of rules and of our trust.
Secondly, we have serious difficulties in agreeing on new rules. Often, we cannot agree at all. That applies to new areas that have emerged as a result of our successes and progress. Those mostly concern climate change but also new technologies, cybernetics or artificial intelligence.
We are going to face difficult times. More than ever, we need responsible Governments that will draw their legitimacy from the trust of their people, refrain from populism and keep their own ego under control. We need Governments that will give our people hope that there is still justice and that it is worth playing by the rules because our future rests on our ability to repair broken trust. More and more often we hear leaders speaking about putting their national interests before the global good. Yet the best way to be patriotic actually lies not in national egoism but in cooperation.
In that regard, I see climate change as the key issue. If I had to name just one thing that concerns me the most at the global level, it is denial — denial that the climate crisis exists or that it is not that serious. The scientific evidence is clear: climate change is a fact, and we are running out of time. But if we act now, we can reduce carbon emissions within 12 years and keep global warming at 1.5°C. If we can succeed at the local level, thanks to activists and non-governmental organizations, and if we have successful green companies, why can we not do the same at the global level?
As if the fear of business that it will lose its competitive edge and profits or the fear of Governments losing popular support was greater than all rational arguments. To overcome such fears, we need to change our mindset that the green economy is costly and not profitable and learn that, in the long term, it is far less costly and far more efficient.
I can provide one concrete example. For many years, it was politically unthinkable to close old and inefficient coal mines in our country. Instead, we had to subsidize the mining industry to keep it alive. But, finally, we found the courage to make that difficult decision. I am very proud that yesterday, at the Climate Action Summit 2019, I could present a credible plan to close the coal mines and transform the entire coal-mining region. In addition, Slovakia is firmly committed to achieving carbon neutrality by 2050.
Each country can contribute with its fair share. We have no time and no excuse to wait for the others because they are bigger or richer. That is why I highly appreciate the initiative of the Secretary-General, and I thank him for his leadership and personal engagement in convening yesterday’s summit. If we manage to combine our knowledge and our means with leadership, it will bring about a change of policy.
To that end, we need to fulfil what we have already agreed on. The Paris Agreement is central to keeping us on the right track. But its commitments are still far from met, and we need to go far beyond that. We need a rapid and profound change in how we do business, generate power, manage transport and make investments. We also need to change our lifestyle.
This year we celebrate the thirtieth anniversary of the Convention on the Rights of the Child. It seems that our young people understand the urgency better than us. What kind of future are we preparing for our children? We are in debt to this planet and to our children and we need to pay that debt back. The good news is that technological development is on our side.
Green energy is becoming increasingly competitive. Private companies and investors are starting to realize that investment in the green economy can be profitable and economically rational because, instead of undermining economic growth, climate action generates new opportunities for businesses and new jobs for our people.
We must make sure that, in the end, everyone can benefit from climate action, especially the most vulnerable, who bear the burden, but also those affected by the transformation, because the bottom line of development is primarily about the dignity of every human being.
We know what we need to do. We have been discussing it for years. We have all the knowledge and means. The time has come to no longer accept the excuses. I would suggest being bold and going even further. I believe that if we succeed in uniting over our action for climate, we can generate a new sense of solidarity in other areas. That can become a basis to overcome divisions among nations and bring new opportunities.
Our citizens are already moving in that direction. We have the primary responsibility. We must lead. Let us use this opportunity to become the generation that laid the foundations for cooperation that is based on the common sense of our shared destiny.
